     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 1 of 29



NEW YORK STATE DEPARTMENT
OF FINANCIAL SERVICES


 In the Matter of

 DEUTSCHE BANK AG and
 DEUTSCHE BANK AG NEW YORK BRANCH



                          CONSENT ORDER UNDER
                    NEW YORK BANKING LAW §§ 39, 44 and 44-a

       The New York State Department of Financial Services (the "Department"),

Deutsche Bank AG and Deutsche Bank AG New York Branch (the "New York Branch"),

(together, "Deutsche Bank," or the "Bank"), agree:

                                       Introduction

The Culture of Compliance in the Age of Risk

       1.      Global financial institutions serve as the first line of defense against illegal

financial transactions in today's fast-paced, interconnected financial network. New York

and federal law require these institutions to design, implement, and execute policies and

systems to prevent and detect illegal financial transactions.        The Bank Secrecy Act

("BSA"), for example, requires these institutions to report suspicious transactions (via

"Suspicious Activity Reports" or "SARs") to the U.S. Treasury Department's Financial

Crimes Enforcement Network ("FinCEN"), enabling law enforcement to conduct

investigations that result in the future interdiction of these transactions and, ultimately,

prosecution or the blocking of bad actors. The BSA likewise requires financial institutions

to have adequate anti-money laundering ("AML") systems in place.




                                              1
         Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 2 of 29



           2.       New York law imposes these same requirements on its regulated financial

institutions. 1 Specifically, the law obligates financial institutions to devise and implement

systems reasonably designed to identify and block suspicious activity and transactions

prohibited by law.         Each institution is expected to configure a system based on the

particular risks faced by the institution, considering such factors as its size, geographical

reach, and specific lines of business. Moreover, the institution must employ or engage

sufficient numbers of trained compliance professionals to ensure that its systems run

properly.

           3.       To strengthen anti-money laundering efforts, New York law imposes

additional requirements on regulated institutions, obligating them to maintain effective

programs to monitor and filter transactions to screen for money laundering and bar

transactions with sanctioned entities. 2 Additionally, to both protect consumers and the

safety and soundness of financial institutions, the Department has proposed regulations

requiring regulated entities to adopt a series of measures to prevent against cyber attacks. 3

           4.       Ultimate responsibility for design and implementation of such policies and

systems belongs at the institution's top echelon.                The board of directors and senior

management must devote careful study to the design of the anti-money laundering and

other compliance systems that lie at the core of this first line of defense, and must ensure

sufficient resources to undergird these systems and structures. Adequate staffing must be

put in place, and training must be ongoing.



ISee, e.g., Part 115 of the Superintendent's Regulations (3 NYCRR 115), Part 116 (3 NYCRR 116), Part
416 (3 NYCRR416) and Part417 (3 NYCRR417).

2   See Part 504 of the Superintendent's Regulations (3 NYCRR 504).

3   See Part 500 of Title 23 of the Superintendent's Regulations (23 NYCRR 500 eff. March 1, 2017).

                                                      2
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 3 of 29



       5.      Summary of Findings: As set forth more fully below, this Consent Order

addresses serious compliance deficiencies identified in the Department's investigation that

spanned Deutsche Bank's global enterprise. These flaws allowed a corrupt group of bank

traders and offshore entities to improperly and covertly transfer more than $10 billion out

of Russia, by conscripting Deutsche Bank operations in Moscow, London and New York

to their improper purpose.

       6.      The suspicious security trading schemes identified - termed "mirror trades"

-permitted this corrupt consortium to move very large sums of money out of Russia under

the radar and without the scrutiny of Deutsche Bank's compliance function. By converting

rubles into dollars through security trades that had no discernible economic purpose, the

scheme was a means for bad actors within a financial institution to achieve improper ends

while evading compliance with applicable laws.

       7.      Afflicted with inadequate AML control policies, procedures, and structures,

Deutsche Bank missed several key opportunities to identify and interdict this scheme.

Moreover, the suspicious mirror-trading machinations occurred at a time Deutsche Bank

was on clear notice of numerous deficiencies in its BSA/AML systems and management,

and yet the steps it took to remediate the situation proved seriously inadequate.

       8.      For these reasons, the Department has entered into this Consent Order with

the consent and agreement of Deutsche Bank to resolve this matter as set forth below and

without further proceedings.




                                             3
      Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 4 of 29



                                     Factual Findings

The Mirror-Trading Scheme at Deutsche Bank's
Moscow, London and New York Offices

        9.       The Mirrm·-Trading" Scheme: The "mirror trading" scheme at issue

here was simple and effective.        Deutsche Bank Trust Company of the Americas

("DBTCA"), an entity located at 60 Wall Street, New York, New York which is licensed

and supervised by the Department, was the entity through which the U.S. dollar payments

flowed to the suspicious entities involved here.

        10.      Operating through the securities desk at Deutsche Bank's Moscow affiliate

("DB-Moscow"), certain companies that were clients of that desk routinely issued orders

to purchase Russian blue chip stocks, always paying in rubles. The size of the typical order

ranged in value from $2 to $3 million.

        11.      Shortly thereafter - indeed, sometimes the very same day - a related

counterparty would sell the identical Russian blue chip stock in the same quantity and at

the same price through Deutsche Bank's London branch ("DB-London").                     The

counterparties to the trade were actually closely related on both sides, such as through

common ownership.

        12.      None of these "mirror trades" demonstrated any legitimate economic

rationale.    The counterparties frequently lost money on these trades, due to fees and

commissions that were substantially credited to DB-Moscow by Deutsche Bank pursuant

to the brokerage arrangements between Moscow and London.

        13.      For example, typically, it made no difference to the counterparties the

particular security to be bought or sold. All that mattered was that there was a matching

trade available. In one instance, a counterparty representative, who was buying shares for


                                             4
       Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 5 of 29



one counterparty and selling the identical shares for a related counterparty, told a DB-

Moscow trader, "/ have a billion rouble today . ... Will you be able to find a security for

this size?"

         14.      In another case, a counterparty representative, when told by a DB-Moscow

trader there were no Sberbank Russian shares available for a mirror trade, immediately

switched the order to Gazprom Russian shares. No rationale for this switch was apparent;

no trading hypothesis was offered.

         15.      Moreover, a number of the selling counterparties were registered in offshore

territories, like Cyprus or the British Virgin Islands. 4 The seller would be paid for its shares

in U.S. dollars, which were routinely cleared through DBTCA. Thus, by virtue of this

scheme, the counterparties were able to surreptitiously convert rubles into U.S. dollars

using Deutsche Bank.

         16.      While offsetting trades are not inherently illegal, where - as here - they lack

obvious economic purpose and could be used to facilitate money laundering or other illicit

conduct, they are highly suggestive of financial crime.

         17.      The scheme was well-developed, running between 2011 and early 2015. At

least 12 entities were involved in these suspicious trading activities, and the entities were




4 Conducting business with counterparties registered in offshore territories can be risky, and offshore
registration may, in and of itself, warrant enhanced due diligence measures. In general, offshore financial
centers are lightly regulated, are historically reputed to be "tax havens," and permit customers a far greater
amount of confidentiality than financial institutions in onshore jurisdictions, especially as to the identity of
ultimate beneficial owners. Thus, offshore financial centers often have been associated with illegal money
laundering activity and typically warrant higher levels of scrutiny. See, e.g., Department of the Treasury,
National Money Laundering Risk Assessment (2015), https://www.treasury.gov/resource-center/terrorist­
illicit-finance/Documents/National%20Money%20Laundering%20Risk%20Assessment%20%E2%80%
93%2006-12-2015.pdf; U.S. Department of State's International Narcotics Control Strategy Report, Money
Laundering and Financial Crimes (Mar. 1, 2001 ), https://www.state.gov/j/inl/rls/nrcrpt/2000/959.htm.



                                                       5
      Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 6 of 29



closely related, linked, for example, by common beneficial owners, management, or agents.

Certain individuals were employed by several of the different counterparties. For example,

one person was the chairman of the Board of Directqrs of one entity, as well as the

beneficial owner of another entity - which was itself the 100 percent shareholder of the

first counterparty. Similarly, several counterparties were registered at the same address.

          18.   "One-Legged" Trades: The DB-Moscow securities desk also facilitated a

second type of suspicious trading activity with the same suspect counterparties - trades

that appeared to be one leg of a mirror trade that may have involved a second (unidentified)

financial institution to execute the other leg ("one-legged trades"). These trades were

almost entirely buy transactions involving the same counterparties involved in the mirror

trades.

          19.   Roughly the same group of traders involved with the DB-Moscow securities

desk also performed these one-legged trades. Moreover, the payments made by Deutsche

Bank for these counterparties - which likewise flowed through DBTCA - were made

almost entirely to accounts at banks outside of Russia and the U.K.

          20.   Active Faci.litation by DB-Moscow Traders: The evidence is clear that

DB-Moscow traders knowingly and ·actively facilitated both of these trading schemes.

          21.   For example, most of the subject trades were placed by a single trader

representing both sides of the transaction. The DB-Moscow trader would execute the sell

side of the trade, helping the suspicious Russian counterparty acquire Russian securities,

settled in rubles. The same DB-Moscow trader then would buy the identical quantity of

the same stock from DB-London's customer as an over-the-counter trade, settled in U.S.




                                             6
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 7 of 29



dollars. The DB-Moscow trader would directly book the trade to the DB-London trading

book via a remote booking function.

       22.        This "remote-booking" feature was central to the scheme, permitting the

Moscow traders to carry out the mirror trades without any effective supervision or

compliance review in London. This way, the scheme stayed under the radar.

       23.        Traders on the DB-Moscow desk sometimes would go to significant lengths

to facilitate the suspicious trades.      When Deutsche Bank suspended one of the

counterparties involved in the scheme, for example, DB-Moscow traders continued to

effectuate the mirror trades by pre-arranging the timing of the bid and offers with the

suspended counterparty on the Russian Moscow Exchange (MICEX).

       24.        When one trader on the Moscow desk expressed concern about the lack of

any economic rationale behind these numerous trades, colleagues on the desk assured the

concerned trader that these trades had been sanctioned by a supervisor. When other traders·

raised similar issues about the suspicious trading activity, the supervisor was dismissive of

their concerns.

       25.        Greed and Corruption Motivated the DB-Moscow Traders:             In 2006

and 2007, the yearly revenues generated for Deutsche Bank by the Russian business line

at issue here approximated €169 million and €123 million, respectively. Following the

global financial crisis in 2008 and Deutsche Bank's internal restructuring, that profit

decreased at least by half, putting pressure on traders to increase revenue.

       26.        An easy commission scheme was attractive for the traders on the Moscow

securities desk. Traders conceded·they did not forcefully question these suspicious trades,

because they were earning commissions at a time when trading had dramatically slowed.



                                              7
        Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 8 of 29



One trader admitted that the trader was largely "focused on [] commission" during this

time of "slow markets" and continued conducting these trades despite misgivings because

they generated a "good commission."

          27.   Furthermore, a supervisor on the Moscow desk appears to have been paid a

bribe or other undisclosed compensation to facilitate the schemes. The supervisor's close

relative, who apparently had a background in historical art, and not finance, was also the

apparent beneficial owner of two offshore companies, one each located in the British

Virgin Islands and Cyprus (both high-risk jurisdictions for money laundering). In April

and again in June 2015, one ofthe key counterparties involved in the mirror-trading scheme

made payments totaling $250,000 to one of the companies owned by this close relative,

allegedly pursuant to a "consulting agreement." Payments to one of these two companies,

totaling approximately $3.8 million, were almost exclusively identified for the purported

purpose of "financial consulting," and largely originated from two companies registered in

Belize.

          28.   These suspicious payments, too, were cleared through DBTCA in New

York.

          29.   The above demonstrates that a corporate culture that allows for short-term

profiteering through improper conduct, at the expense of robust compliance, turns out to

be much more expensive in the long run to an institution in regulatory, reputational, and

other costs.

In Excess of $10 Billion of Scheme Proceeds Flowed Through New York

          30.   As noted above, DBTCA is a U.S. subsidiary of Deutsche Bank located on

Wall Street that, among other things, conducts correspondent banking and U.S. dollar



                                             8
      Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 9 of 29



clearing activity for customers of the Bank, including other financial institutions. 5

DBTCA is chartered pursuant to Article III of the New York Banking Law and subject to

the supervision and regulation by the Department.

         31.      Every single one of the U.S. dollar payments involved in the mirror trading

and one-legged trading activity discussed above flowed through DBTCA.                            In total,

payments exceeding $10 billion were transmitted from London and through New York

as a result ofthe trading conduct facilitated by the scheme.

         32.      Deutsche Bank thus caused New Yark State to become a key conduit in a

long-running artifice involving highly suspicious financial activity. Deutsche Bank has

represented that it has been unable to identify the actual purpose behind this scheme. It is

obvious, though, that the scheme could have facilitated capital flight, tax evasion, or other

potentially illegal objectives.

Deutsche Bank Missed Repeated Opportunities to
Detect the L ong-Running Mirror-Trading Scheme

         33.      Deutsche Bank missed a number of key opportunities to detect and interdict

the mirror-trading scheme (both one and two-legged). These chances arose early on in the

scheme and continued until Deutsche Bank's discovery of this scheme in February 2015.

The failure to detect or escalate this misconduct reflects pervasive deficiencies at each level

of the Bank's compliance function.

         34.      For example, a first opportunity arose in November 2011. DB-Moscow

entered a 900 million ruble trade on behalf of DB-London with one of the suspect



5 Correspondent banking involving U.S. dollar clearing is the process by which U.S. dollar-denominated
transactions are satisfied between counterparties through a U.S. bank. While it is essential to bank
customers engaged in international commerce, U.S. dollar clearing may be a potentially high-risk business
line for many banks, as it may be used by bad actors to launder money or facilitate terrorist transactions.


                                                     9
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 10 of 29



counterparties ("Counterparty A") that failed to settle because the Russian Federal Service

for Financial Markets ("FSFM") had suspended Counterparty A's license to operate.

Although a well-established red flag, no AML review or escalation occurred.

        35.    A second and strikingly clear warning arose shortly thereafter in November

2011, when a mainstream Russian-language business journal noted that the FSFM had

suspended the operating licenses of several financial firms for engaging in suspicious

trading. The article described an artifice very similar to the instant mirror trade scheme:

    According to an intelligence officer, the scheme operated as follows: a client
    wishing to move the money transferred the funds to a brokerage firm which then
    bought blue chips . . . . Then the shares were sold in favor of a company-non­
    resident . . . which then sold the securities on the market and transferred the
    money minus the commission fee to the client abroad. The law enforcement
    authorities believe that approximately 100 billion rubles were siphoned abroad
    in this manner this year.

Notably, Counterparty A was identified in the article.

        36.    The business journal article led to an e-mail circulated to several members

of management, in both Moscow and London, requesting that certain trading accounts be

suspended. The e-mail also contained a link to the article, and its recipients included a

senior compliance staffer in London, along w~th several chief operating officers for various

interested divisions. Numerous responsible managers were thus on notice of this serious

AML controls issue.

       37.     Further, senior Deutsche Bank employees continued to discuss, for several

months, how to obtain payment for the failed trades involving the suspended counterparty,

which apparently cost the bank about $1.5 million in profit. Despite these conversations,

at no time did anyone at the Bank undertake to escalate or investigate the basis for the

revocation of a customer's operating license, or its connection to the money laundering

scheme specified in the article.

                                             10
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 11 of 29



         38 .     Yet a third opportunity to detect the suspicious mirror trading activity

occurred in January 2014, when a European financial institution (the "European Bank")

sent a Request for Assistance ("RFA") to DB-London. The European Bank had been

prompted to send the RF A after reviewing 20 transactions originating with Deutsche Bank

and involving another of the suspicious counterparties ("Counterparty B"). Seeking more

information about the relationship between and transactions involving DB-London and

Counterparty B, the European Bank specifically asked whether DB-London had "any

reason to believe that the transactions [with Counterparty BJ are in any way of a

suspicious nature."

         39.      Upon receiving no response, the European Bank sent several reminders to

DB-London.         Eventually, the DB-Moscow supervisor (the one whose close relative

received substantial undisclosed and suspicious payments) responded by reassuring the

European Bank that Counterparty B "ha[s] passed through our KYC [know-your­

customer] procedures" and that Deutsche Bank "see[s] no reason for concern here." Not

a single Deutsche Bank compliance staffer was ever involved in the response to this RF A

provided by the corrupt supervisor to the European Bank.

         40.      Notably, only days before this response was sent to the European Bank by

the supervisor at DB-Moscow, DBTCA's AML Compliance unit sent its own RFA to the

European Bank inquiring about Counterparty B. DBTCA' s information request had been

spurred by an alert generated by a transaction monitoring system located at DBTCA. 6


6
   "Transaction monitoring" is the process by which an institution monitors financial transactions after their
execution for potential BSA/AML violations and Suspicious Activity Reporting. While this process may
be carried out manually, larger institutions such as Deutsche Bank often employ electronic systems using
advanced software to monitor transactions and, in the first instance, screen them even before execution for
possible violations of federal sanctions laws. See Part 504 of the Superintendent's Regulations, 3 NYCRR
§ 504.


                                                      11
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 12 of 29



Based on the DB-Moscow supervisor's assurances, the European Bank relayed back to

DBTCA that it had no adverse information about Counterparty B.

         41.   Subsequently, in light of the contradictory information about Counterparty

B received from two different components of Deutsche Bank (which did not communicate

with each other), the European Bank contacted a senior Anti-Financial Crime ("AFC")

employee at DBTCA who supervised special investigations, in an attempt to reconcile

these concerns. The senior compliance employee never responded to the European Bank.

Nor did the employee take any steps to investigate the basis for the European Bank's

inquiry, later explaining this omission on the ground that the employee had "too many

jobs" and "had to deal with many things and had to prioritize."

         42.   Just as troubling, through a leak apparently originating with Deutsche Bank,

Counterparty B was informed ofthe European Bank's RFA. This was a very serious breach

of anti-money laundering and corruption policies and practices. Yet when the leak came

to the attention of senior DB-Moscow management, no action to investigate the leak was

taken.

         43.   A fourth opportunity to detect the mirror-trading scheme occurred several

months later. In approximately April 2014, Deutsche Bank identified problematic trading

involving another of the counterparties ("Counterparty C").        About the same time,

Deutsche Bank received information from a Russian regulator that Counterparty C was

involved in a money laundering and tax evasion scheme. Trading with Counterparty C was

suspended, and some preliminary investigation identified suspicious trading with

additional counterparties. However, no further escalation occurred, despite the emergence

of an unmistakable pattern of suspicious trading at the securities desk at DB-Moscow.



                                            12
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 13 of 29



         44.       Subsequently, between April and September 2014, DB-Moscow identified

additional suspicious mirror trading activity involving several other counterparties

("Counterparties D and E"). Although DB-Moscow suspended trading with Counterparties

D and E, and a certain level of escalation occurred involving the AFC Unit at DB-London,

Deutsche Bank again failed at the time to conduct a broader investigation that would have

uncovered the entirety of the scheme. 7

Numerous Compliance Deficiencies Allowed for the
Mirror-Trading Scheme to Flourish at Deutsche Bank

         45.      Numerous compliance failures at Deutsche Bank allowed for the mirror-

trading scheme to flourish.           The deficiencies are extensive and are catalogued only

generally below.

         46.      Flaws in KYC Policies and Procedures:                      During the relevant period

Deutsche Bank suffered from widespread and well-known weaknesses in its KYC

processes for onboarding new clients. KYC procedures were manual and functioned

merely as a checklist, with employees mechanically focused on ensuring documentation

was collected, rather than shining a critical light on information provided by potential

customers.

         47.      Even so, inadequate documentation typically characterized many of the

onboarding files at DB-Moscow's securities desk. Nor were any steps taken to periodically

review and verify clients once brought in. Notably, Deutsche Bank's Russia operations




7 In addition to the missed opportunities delineated above, certain systems at Deutsche Bank had the
capacity to detect the mirror trading activity but were not oriented to do so. For example, "dbCAT," a
reporting tool that collects and displays a wide array of trade data, could have identified both legs of the
mirror trades had the proper filters been applied.

                                                       13
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 14 of 29



scored the worst out of 28 countries whose KYC procedures were reviewed by Deutsche

Bank in an internal report released to senior management in early 2014.

         48.    Virtually all of the KYC files for the counterparties implicated here were

insufficient. Moreover, because no central repository for KYC information existed at

Deutsche Bank, when the Bank suspended a counterparty for suspicious trading, a related

counterparty was able to get onboarded and resume trading activity without raising any red

flags.

         49.    Further, the Moscow supervisor who oversaw the mirror trading was

actively involved in the onboarding and KYC documentation of counterparties involved in

the scheme. Bank onboarding staff experienced hostility and threats from the supervisor

on several occasions when it appeared they had not moved quickly enough to facilitate

transactions.

         50.    Distressingly, this was a fact about which senior management at DB-

Moscow was aware, yet management's response was inadequate.               Indeed, although

deficiencies in KYC policies and procedures were well known for many years, Deutsche

Bank did not take sufficient action to implement genuine reform until 2016.

         51.    Flaws in the AML Risk Rating System:            Deutsche Bank failed to

accurately rate its AML country and client risks throughout the relevant time period. The

Bank lacked a global policy benchmarking its risk appetite, resulting in material

inconsistencies and no methodology for updating the ratings. Nor was Deutsche Bank in

line with peer banks, which rated Russia as high risk well before Deutsche Bank did in late

2014.




                                            14
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 15 of 29



         52.   Although Deutsche Bank Group Audit specifically identified deficiencies

in the Bank's risk rating methodology in a Global Anti-Money Laundering Report prepared

in 2012, DB-Moscow resisted adopting modified risk rating procedures because most of

their clients would be re-classified as high risk, and the office lacked the operational

resources required to handle the increased compliance workload.

         53.    Inadequate Compliance and Internal Audit Resources:                   These

deficiencies were exacerbated by Deutsche Bank's ineffective and understaffed AFC,

AML, and Compliance Units. At a time that it was increasing risk in various business

segments, the Bank's intense focus on headcount reduction between 2010 and 2012

prevented the AFC and Compliance units in DB-Moscow and elsewhere from being staffed

with the resources necessary to function effectively.

         54.   A senior compliance staffer repeatedly stated that he had to "beg, borrow,

and steal" to receive the appropriate resources, leaving existing personnel scrambling to

perform multiple roles. Similarly, at one point in time, a single attorney who lacked any

compliance background served as DB-Moscow's Head of Compliance, Head of Legal, and

as its AML Officer - all at the same time. And a number of employees with leadership

positions in the AFC, AML, and Compliance groups lacked necessary experience or

training.

         55.   Nor did Deutsche Bank have an automated system to monitor suspicious

securities transactions, which added to the risks of utilizing the remote booking model.

Moreover, Deutsche Bank's Group Audit also lacked in a number of ways that prevented

it from fulfilling its key role as a third line of defense behind the business and compliance

units.



                                             15
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 16 of 29



       56.     Flaws in Corporate Structure and Organization: Also responsible for

the breakdown in compliance here is Deutsche Bank's decentralized AML framework,

which caused confusion in policies, roles, and responsibilities. This decentralized model

caused AML policies to be set at the regional, rather than global, level, resulting in the

inconsistent formulation and application of policies and procedures.

       57.     As relevant here, DB-Moscow management focused primarily on local

regulatory requirements imposed by Russian authorities. Little or no attention was paid to

the implementation or adher_ence to controls designed to comply with international or other

country requirements. And where such policies did exist, they were frequently ill designed

and insufficient to meet the demands of the business lines involved.

       58.     Additionally, a dual reporting structure and lack of clarity in job

responsibilities led to an over-reliance upon the supervisor for management of trading

activity on the DB-Moscow securities desk. A number of trading employees directly

reported to this supervisor, and while the trading employees also had dotted line reporting

to individuals at DB-London, no concerns relevant to the suspicious trading activities were

ever escalated out of Moscow.

       59.     Nor was there any effective oversight of the Moscow securities supervisor.

His local manager, who was assigned to a different business group, did not understand such

oversight to be part of his responsibilities. Moreover, the Moscow supervisor's direct

supervisor in London failed to exercise any reasonable oversight over the Moscow

supervisor; compliance topics generally were not discussed during regular business calls

or meetings, and the Moscow supervisor's superiors failed to review reports with an eye

towards non-compliant or suspicious activity.



                                            16
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 17 of 29



       60.     Indeed, the supervisor's direct manager praised the work of the supervisor

for engaging local clients with global products - creating the pernicious culture that gave

rise to the improper trading scheme and permitted it to continue uninterrupted for a five-

year stretch. In short, Deutsche Bank's AML control failures were longstanding and

enterprise-wide, enabling the mirror trade scheme to flourish and persist.

Deutsche Bank's Substantial History of Regulatory Violations Placed It
On Firm Notice That Schemes Like Mirror Trading Might Occm·

       61.     Deutsche Bank has a substantial history of regulatory violations over the

last decade - one that placed it squarely on notice of the need to address potential

compliance issues that permitted the mirror-trading scheme to fester.

       62.     In October 2005, DBTCA entered into a Written Agreement with the

Department (via its predecessor agency) after anti-money laundering and compliance

programs related to its correspondent banking and dollar-clearing services were found to

be substantially deficient Deutsche Bank agreed to make a variety of reforms designed to

create an effective control environment for these business lines.

       63.     In April 2015, Deutsche Bank entered into a Consent Order with the

Department arising out of its failure to employ relevant and specific systems and controls

to prevent manipulation of the LIB OR and IBOR rate-setting process. The conduct at issue

occurred for the time period 2005 through 2009 - right after entry of DBTCA's Written

Agreement with the Department - and was systemic. The LIBOR manipulation issues had

been known to the Bank from at least 2008, and even after being placed on notice, the Bank

failed to address the absence of relevant systems and controls. The Bank paid a penalty of

$600 million to the Department, and agreed to install an independent monitor to

recommend and implement important compliance reforms.


                                            17
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 18 of 29



          64.    On November 3, 2015, the Bank entered into another Consent Order with

the Department, arising out of the Bank's use of non-transparent methods and practices to

conduct nearly $11 billion in dollar-clearing transactions on behalf of Iranian, Libyan,

Syrian, Burmese, and Sudan financial institutions and other entities subject to U.S.

economic sanctions.· The conduct at issue occurred during the time period 1999 through

2006. One of the main purposes of the non-transparent practices at issue was to keep the

Bank's U.S. staff in the dark about sanctions connections of the payments they were

processing through New York. The Bank paid a penalty of $200 million to the Department,

and again agreed to engage an independent monitor to "conduct a comprehensive review

of the Bank's existing BSA/AML and OFAC sanctions compliance programs, policies, and

procedures in place at the Bank that pertain to or affect activities conducted by or through

Deutsche Bank New York"; which included a review of the "thoroughness and

comprehensiveness of the Bank's current global BSA/AML and OFAC compliance

program."

         . 65.   In light of this regulatory history, the suspicious mirror trading activity,

which commenced in 2011 and continued until as recently as February 2015, occurred after

the Bank was on clear notice of serious and widespread compliance issues dating back a

decade.

          66.    Once the mirror trade scheme became sufficiently elevated within Deutsche

Bank's investigation function (in March 2015), the Bank commenced an internal

investigation designed to identify the background of the suspicious trades, as well as

understand to what extent Bank employees were aware of these activities and its associated

risks.



                                              18
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 19 of 29



       67.     The Bank timely self-reported its initial assessment of the internal

investigation to the Department. Since then, it appears to the Department that the Bank

has conducted an internal investigation consistent with the stated mission, and has done so

in a serious manner and timely fashion, keeping the Department informed of its findings.

While much more remains to be done, the Bank has taken certain necessary steps toward

remediation.

       68.     In setting forth the violations and remedies below, the Department

recognizes and credits the forthright manner in which Deutsche Bank performed its internal

investigation, and its timely communications with the Department.

                           Violations of Law and Regulation

       69.     Deutsche Bank has conducted its banking business m an unsafe and

unsound manner, in violation of New York Banking Law §§ 44, 44-a.

       70.     Deutsche Bank failed to maintain an effective and compliant anti-money

laundering program, in violation of 3 N.Y.C.R.R. § 116.2.

       71.     Deutsche Bank failed to maintain and make available true and accurate

books, accounts and records reflecting all transactions and actions, in violation of New

York Banking Law § 200-c.

                                 Settlement Provisions

Monetarv Payment


       72.     Deutsche Bank shall pay a civil monetary penalty pursuant to Banking Law

§§ 39, 44 and 44-a to the Department in the amount of $425,000,000 as a result of the

conduct and violations set forth above. The Bank shall pay the entire amount within ten

(10) days of executing this Consent Order. Deutsche Bank agrees that it will not claim,


                                            19
     Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 20 of 29



assert, or apply for a tax deduction or tax credit with regard to any U.S. federal, state, or

local tax, directly or indirectly, for any portion of the civil monetary penalty paid pursuant

to this Consent Order.

Independent Monitor

       73.     Within sixty (60) days of this Order, Deutsche Bank, DBTCA and the New

York Branch shall engage an independent monitor (the "Independent Monitor") to:

conduct a comprehensive review of the Bank's existing BSA/AML compliance programs,

policies and procedures in place at the Bank that pertain to or affect activities conducted

by or through (a) DBTCA and (b) the New York Branch.

       74.     The Independent Monitor will be selected by the Department in the exercise

of its sole discretion, and will report directly to the Department.         The term of the

Independent Monitor will be up to two years. The Department will consider whether one

of the two existing independent monitors currently in place at Deutsche Bank may expand

its assignment to include the work contemplated in this Order; provided, however, that

nothing herein shall so require the Department to expand any such assignment of any other

independent monitor, and the Department reserves the right in its sole discretion to require

engagement of an additional independent monitor.

       75.     Within thirty (30) days of the selection of the Independent Monitor,

Deutsche Bank, DBTCA and the New York Branch shall jointly submit to the Department

for approval an engagement letter that provides, at a minimum, for the Independent

Monitor to review and report on:

               a.   The el~ments of the Bank's corporate governance that contributed to or

                    facilitated the improper conduct discussed in this Consent Order and



                                             20
Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 21 of 29



          that permitted it to go on, relevant changes or reforms to corporate

          governance that the Bank has made since the time of the conduct

          discussed in this Consent Order, and whether those changes or reforms

          are likely to significantly enhance the Bank's BSA/AML compliance

          going forward;

       b. The thoroughness and comprehensiveness of the Bank's current global

          BSA/AML compliance programs, including, but not limited to,

          compliance programs designed to address the conduct discussed in this

          Consent Order;

       c. The organizational structure, management oversight, and reporting lines

          that are relevant to BSA/AML compliance, and an assessment of the

          staffing of the BSA/AML compliance teams globally, including the

          duties, responsibilities, authority, and competence of officers or

          employees responsible for the Bank's compliance with laws and

          regulations pertaining to BSA/AML compliance;

       d. The propriety, reasonableness and adequacy of any proposed, planned,

          or recently-instituted changes to the -Bank's BSA/AML compliance

          programs; and

       e. Any corrective measures necessary to address identified weaknesses or

          deficiencies in the Bank's corporate governance or its global BSA/AML

          compliance programs.




                                   21
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 22 of 29



          76.   On a date to be agreed upon in the engagement letter, the Independent

Monitor shall submit to the Bank a written report on its findings and recommendations (the

"AML Compliance Report").

          77.   Within sixty (60) days ofreceiving the AML Compliance Report, the Bank

will submit to the Department a written plan to improve and enhance the current global

BSA/AML compliance programs that pertain to or affect activities conducted by or through

DBTCA and the New York Branch, including, but not limited to, activities of the kind

discussed in this Consent Order (the "Action Plan").

          78.   The Action Plan will provide recommendations for enhanced internal

controls and updates or revisions to current policies, procedures, and processes in order to

ensure full compliance with all applicable provisions of the BSA, related rules and

regulations, and applicable New York law and regulations, and the provisions of this

Consent Order, incorporating the corrective measures identified in the AML Compliance

Report.

          79.   The Action Plan shall also provide recommendations to improve and

enhance management oversight of BSA/AML compliance programs, policies, and

procedures now in place at the Bank, to provide a sustainable management oversight

framework, incorporating the corrective measures identified in the AML Compliance

Report.

          80.   Should the Bank take the position that any of the corrective measures

identified by the Independent Monitor should not be adopted by the Bank, the Bank shall,

within forty-five (45) days ofreceiving the Compliance Report, so notify the Independent

Monitor and the Department, specifying in writing the grounds for this position.



                                             22
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 23 of 29



        81.     In consultation with the Independent Monitor, the Department will review

and determine, in its sole discretion, whether to require the Bank to adopt the

recommendations to which the Bank has objected, whether to agree with the Bank, and/or

whether some other action should be taken by the Bank to achieve the remediation

contemplated by this Consent Order.

        82.     The Independent Monitor will thereafter oversee the implementation of any

corrective measures undertaken pursuant to the AML Compliance Report and/or plans

discussed above in Paragraphs 73 through 81 .

        83.     The Independent Monitor will assess the Bank's compliance with its

corrective measures and will submit subsequent progress reports and a final report to the

Department and the Bank, as determined by the Department in its sole discretion. The

Department may, in its sole discretion, extend any reporting deadline set forth in this Order.

        84.     The term of the Independent Mo!litor's engagement will extend for up to

two years from the date of its formal engagement by the Bank; provided, however, that the

term may be extended further, in the Department's sole discretion, if Deutsche Bank fails

to cooperate.

        85.     Any dispute as to the scope of the Independent Monitor's authority or

mandate will be resolved by the Department in the exercise of its sole discretion, after

consultation with the Bank and the Independent Monitor.

Full and Complete Cooperation of Deutsche Bank

       86.      Deutsche Bank and the New York Branch each agree that they will fully

cooperate with the Independent Monitor and Department, and support the Independent

Monitor's work by, among other things, providing it with access to all relevant personnel,



                                              23
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 24 of 29



consultants and third-party service providers, files, reports, or records, wherever located,

consistent with applicable law.

Breach of Consent Order

       87.     In the event that the Department believes the Bank to be in material breach

of the Consent Order, the Department will provide written notice to the Bank and the Bank

must, within ten business days of receiving such notice, or on a later date if so determined

in the Department's sole discretion, appear before the Department to demonstrate that no

material breach has occurred or, to the extent pertinent, that the breach is not material or

has been cured.

       88.     The parties understand and agree that the Bank's failure to make the

required showing within the designated time period shall be presumptive evidence of the

Bank's breach.    Upon a finding that the Bank has breached this Consent Order, the

Department retains all remedies and relief available to it under the New York Banking and

Financial Services Laws, and may use any evidence available to the Department in any

ensuing orders, hearings or notices.

Waiver of Rights

       89.     The parties understand and agree that no provision of this Consent Order is

subject to review in any court or tribunal outside the Department.

Parties Bound by the Consent Order

       90.     This Consent Order is binding on the Department and Deutsche Bank and

the New York Branch, as well as any successors and assigns that are under the

Department's supervisory authority. This Consent Order does not bind any federal or other

state agency or law enforcement authority.



                                             24
      Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 25 of 29



          91.   No further action will be taken by the Department against Deutsche Bank

for the specific conduct set forth in this Order, provided that the Bank fully complies with

the terms of this Order. Notwithstanding the foregoing or any other provision in this

Consent Order, however, the Department may undertake additional action against the Bank

for transactions or conduct of which Deutsche Bank had knowledge prior to the execution

of this Consent Order, but that Deutsche Bank did not disclose to the Department in the

written materials Deutsche Bank submitted to the Department in connection with this

matter.

Notices

          92.   All notices or communications regarding this Consent Order shall be sent

to:


                For the Department:

                Terri-Anne Caplan
                Assistant Deputy Superintendent
                 for Enforcement
                One State Street
                New York, NY 10004

                Christine Tsai
                Attorney
                One State Street
                New York, NY 10004


                For Deutsche Bank:

                Christof von Dryander
                Co-General Counsel
                Deutsche Bank AG
                Taunusanlage 12
                60325 Frankfurt am Main, Germany




                                            25
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 26 of 29




                Dr. Mathias Otto
                Co-General Counsel Germany
                Deutsche Bank AG
                Taunusanlage 12
                60325 Frankfurt am Main, Germany

                Samuel VI. Seymour
                Sullivan & Cromwell LLP
                125 Broad Street
                New York, NY 10004



Miscellaneous

       93.      Each provision of this Consent Order shall remain effective and enforceable

until stayed, modified, suspended, or terminated by the Department.

       94.    No promise, assurance, representation, or understanding other than those

contained in this Consent Order has been made to induce any party to agree to the

provisions of the Consent Order.


                        [Remainder ofpage intentionally left blank]




                                            26
Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 27 of 29




   IN WITNESS WHEREOF, the parties have caused this Consent Order to be signed this
   JOlh day ofJanuary, 2017.



                                               NEW YORK STATE DEPARTMENT OF
                                               FINANCIAL SERVlCES


                                               By: _ __ _ __ __
                                               MARIA T. VULLO
                                               Superintendent of Flnanclal Services



                                               By: _ __ _ __ _ _
                                               MATTHEW L LEVINE
                                               Executive Deputy Superintendent of
                                               Enforcement


   DEUTSCHE BANK, NEW YORK BRANCH

   By: _ __ _ __ __
   STEVEN REICH
   General Counsel - Americas




   By: _ _ _ __ _ __
   JOSEPH SALAMA
   Mana1ln1 Director, Leaal




                                          27
Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 28 of 29




   IN WITNESS WHEREOF, the parties have caused this Consent Order to be signed this
   30th day of January, 2017.



    DEUTSCHE BANK                              NEW YORK STATE DEPARTMENT OF
                                               FINANCIAL SERVICES

    By: _ _ _ _ _ _ __                         By: _ _ __ __ __
    CHRISTOF VON DRYANDER                      MARIA T. VULLO
    Co-General Counsel                         Superintendent of Financial Services



    By: _ _ _ _ _ _ __                         By: _ _ _ _ _ _ __
    DR, MATHIAS OTTO                           MATTHEW L LEVINE
    Co-General Counsel Germany                 Executive Deputy Superintendent of
                                               Enforcement




   General Counsel - Americas




                                          27
    Case 1:21-mc-00513-RA Document 3-1 Filed 07/12/21 Page 29 of 29



IN WITNESS WHEREOF, the parties have caused this Consent Order to be signed this
30th day of January, 2017.



 DEUTSCHE BANK                              NEW YORK STATE DEPARTMENT OF
                                            FINANCIAL SERVICES


 By:~~~~~~~~~­




 CHRISTOF VON DRYANDER
                                            By   L
                                            MARIA T. VULLO
                                                          c?-LIrJJ,,
 Co-General Counsel                         Superintendent of Financial Services



 By:~~~~~~~~~­
                                            By:
 DR. MATHIAS OTTO                           MATTHEW L. LEVINE
 Co-General Counsel Germany                 Executive Deputy Superintendent of
                                            Enforcement


DEUTSCHE BANK, NEW YORK BRANCH


By:~~~~~~~~~­




STEVEN REICH
General Counsel - Americas




By: ~~~~~~~~~­
JOSEPH SALAMA
Managing Director, Legal




                                      27
